UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                     November 22, 2016


                                     No. 16-1217

                                Rafael Ignacio Guerrero,
                         a/k/a Rafael Ignacio Guerro-Sanchez,

                                                Petitioner

                                          v.

                         Attorney General of the United States

                             (Agency No. A076-736-498 )

Present: SHWARTZ, COWEN and FUENTES, Circuit Judges

      1. Motion by Respondent to Amend the Opinion Dated 10/19/16.



                                                      Respectfully,
                                                      Clerk/tyw

_________________________________ORDER________________________________
The foregoing Motion by Respondent to amend the Opinion dated 10/19/16 is granted.
An amended opinion will be filed.



                                                      By the Court,

                                                      s/Patty Shwartz
                                                      Circuit Judge

Dated:        November 30, 2016
tyw/cc:       Rafael Ignacio Guerrero-Sanchez
              Aric A. Anderson, Esq.